Exhibit EXCHANGE AGREEMENT This EXCHANGE AGREEMENT, dated as of February 13, 2008 (this “Agreement”), is by and among TriCord Hurricane Holdings, Inc., a Nevada corporation (“THH”), TriCord Hurricane Products, Inc. (“THH”), the holders of THP common stock listed on Schedule A annexed hereto (the “Shareholders”). WITNESSETH: WHEREAS, the Common Shareholders are the owners of an aggregate of4,761,962 shares of common stock, no par value per share (the “Shares”), of THP, of which 4,791,962 shares of common stock are validly issued and outstanding; WHEREAS, the Common Shareholders desire to exchange the Common Shares for 4,791,962 shares of common stock, $.0001 par value per share, of THH (“New Shares”); WHEREAS, the respective Boards of Directors of THP and THH deem it advisable and in the best interests of THP and THH, respectively, and their respective shareholders, to consummate the transactions contemplated by this Agreement upon the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual promises, covenants and agreements set forth herein and in reliance upon the undertakings, representations, warranties and indemnities contained herein, THP, THH and the Shareholders hereby agree as follows: ARTICLE 1 EXCHANGE OF SHARES; CLOSING Section 1.1Sale of Shares.Subject to the terms and conditions herein stated, the Shareholders agree at the Closing to exchange with full title guarantee, transfer, assign and deliver to THH, and THH agrees to acquire from the Shareholders, the Shares, free and clear of any and all liens. Section 1.2Consideration for Shares.In consideration for its acquisition of the Shares, THH agrees at the Closing to issue and deliver the New Shares to the Shareholders, in accordance with Schedule A attached hereto. Section 1.3Time and Place of Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) is taking place simultaneously with the execution of this Agreement, at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York, New York 10006, on February , 2008 (hereinafter the “Closing Date”). 1 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THP THP represents and warrants to THH as of the date hereof as follows: Section 2.1Organization.THP is a corporation duly organized, validly existing and in good standing under the laws of the State of Florida, and has all requisite corporate power and authority to own its properties and carry on its business as now being conducted. Section 2.2Authority; Enforceability.THP has full legal right, power and authority, to execute, deliver and perform this Agreement and to consummate the transactions contemplated hereby.This Agreement has been duly authorized, executed and delivered by THP and constitutes, and each other agreement, instrument or documents executed or to be executed by THP in connection with the transactions contemplated hereby has been duly authorized, executed and delivered by THP and constitutes a valid and legally binding obligation of THP enforceable against THP in accordance with their respective terms, except as (a) enforceability may be limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium or similar laws from time to time in effect affecting creditors’ rights generally and (b) the availability of equitable remedies may be limited by equitable principles of general applicability. Section 2.3No Conflict.Neither the execution and the delivery of this Agreement by THP, nor the consummation of the transactions contemplated hereby (a) violate, conflict with, or result in a breach of any provisions of, (b) constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, (c) result in the termination of or accelerate the performance required by, (d) result in the creation of any lien upon the Shares or under any of the terms, conditions or provisions of the Articles of Incorporation or Bylaws of THP or, to any material extent, under the terms and conditions of any note, bond, mortgage, indenture, deed of trust, lease, license, loan agreement or other instrument or obligation to or by which either THP, the Shareholders or any of their assets are bound, or (e) to any material extent, violate any Applicable Law binding upon THP or any of its assets. ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER Section 3.1Ownership.The Shareholder is the sole record and beneficial owner of the Shares in the amounts set forth in Schedule A attached hereto.The Shareholder has good and marketable title to the Shares and the absolute right to deliver the Shares in accordance with the terms of this Agreement, free and clear of all liens.The transfer of the Shares to THH in accordance with the terms of this Agreement transfers good and marketable title to the Shares to THH free and clear of all liens, restrictions, rights, options and claims of every kind. Section 3.2Authority; Enforceability. The Shareholder has full legal right, power and authority, to execute, deliver and perform this Agreement and to consummate the transactions contemplated hereby.This Agreement has been duly authorized, executed and delivered by the Shareholder and constitutes, and each other agreement, instrument or documents executed or to be executed the Shareholder in connection with the transactions contemplated hereby has been duly authorized, executed and delivered theShareholder and constitutes a valid and legally binding obligation of theShareholder enforceable against theShareholder in accordance with their respective terms, except as (a) enforceability may be limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium or similar laws from time to time in effect affecting creditors’ rights generally and (b) the availability of equitable remedies may be limited by equitable principles of general applicability. 2 Section 3.3No Conflict.Neither the execution and the delivery of this Agreement by theShareholder, nor the consummation of the transactions contemplated hereby (a) violate, conflict with, or result in a breach of any provisions of, (b) constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, (c) result in the termination of or accelerate the performance required by, (d) result in the creation of any lien upon theShares under any of the terms, conditions or provisions of the Articles of Incorporation or Bylaws of the Shareholder or, to any material extent, under the terms and conditions of any note, bond, mortgage, indenture, deed of trust, lease, license, loan agreement or other instrument or obligation to or by which theShareholder or any of its assets are bound, or (e) to any material extent, violate any Applicable Law binding upon theShareholder or any of its assets. Section 3.4.Investment Representation.TheShareholder acknowledges that the NewShares are restricted securities, that suchShareholder is acquiring the NewShares for his own account with the present intention of holding the NewShares for purposes of investment and not with a view to their distribution within the meaning of the Securities Act of 1933, as amended and that the NewShares will bear a legend to such effect.TheShareholder has relied solely on his independent investigation in making the decision to purchase the NewShares. TheShareholder’s determination to exchange itsShares was made independent of, and was not affected by, any statements or opinions (or the lack thereof) regarding the advisability of the purchase or as to the properties, business, prospects or condition of THH (financial or other) which may have been made or given by THH or its shareholders. Section 3.5Accredited Investor.TheShareholder is an “accredited investor” within the meaning of Rule 501 promulgated under the Securities Act.TheShareholder is in a financial position to hold THH’sStock and is able to bear the economic risk and withstand a complete loss of theShareholder’s investment in THH’sStock.The Shareholder recognizes that THH’sStock involves a high degree of risk.TheShareholder is a sophisticated investor, is able to fend for itself in the transaction contemplated by this Agreement, and has such knowledge and experience in financial and business matters that the Shareholder is capable of evaluating the merits and risks of the prospective investment in THH’sStock. ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THH THH represents and warrants to THP, theShareholders as of the date hereof as follows: Section 4.1Organization.THH is a corporation duly organized, validly existing and in good standing under the laws of Florida and has all requisite corporate power and authority to own its properties and carry on its business as now being conducted. 3 Section 4.2Authority; Enforceability.THH has the requisite corporate power and authority to execute and deliver this Agreement and to carry out its obligations hereunder.The execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary corporate action on the part of THH and no other corporate proceedings on the part of THH are necessary to authorize this Agreement. Section 4.3THHStock.All shares of THH Stock to be issued pursuant to this Agreement will be, when issued, duly authorized, validly issued, fully paid and non-assessable. Section 4.4Investment Representation.THH acknowledges that the Shares and are restricted securities, that THH is acquiring theShares for its own account with the present intention of holding theShares for purposes of investment and not with a view to their distribution within the meaning of the Securities Act of 1933, as amended.THH has relied solely on its independent investigation in making the decision to purchase theShares.THH’s determination to purchase the Shares was made independent of, and was not affected by, any statements or opinions (or the lack thereof) regarding the advisability of the purchase or as to the properties, business, prospects or condition (financial or other) of THH which may have been made or given by THH, theShareholders. ARTICLE 5 MISCELLANEOUS Section 5.1Survival of Representations, Warranties and Agreements. The representations, warranties, covenants and agreements in this Agreement or in any instrument delivered pursuant to this Agreement shall survive the Closing and shall not be limited or affected by any investigation by or on behalf of any party hereto. Section 5.2.Further Assurances.Each of THP, THH theShareholders will use its, his or her, as the case may be, best efforts to take all action and to do all things necessary, proper or advisable on order to consummate and make effective the transactions contemplated by this Agreement. Section 5.3Notices.All notices hereunder must be in writing and shall be deemed to have been given upon receipt of delivery by: (a) personal delivery to the designated individual, (b) certified or registered mail, postage prepaid, return receipt requested, (c) a nationally recognized overnight courier service (against a receipt therefor) or (d) facsimile transmission with confirmation of receipt.For notice to be valid to the Shareholder, it must also be emailed to the Shareholder at the e-mail address listed below.All such notices must be addressed as follows or such other address as to which any party hereto may have notified the other in writing: Section 5.4Headings; Gender.When a reference is made in this Agreement to a section, exhibit or schedule, such reference shall be to a section, exhibit or schedule of this Agreement unless otherwise indicated.The headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement.All personal pronouns used in this Agreement shall include the other genders, whether used in the masculine, feminine or neuter gender, and the singular shall include the plural and vice versa, whenever and as often as may be appropriate. 4 Section 5.5Entire Agreement; No Third Party Beneficiaries.This Agreement (including the documents, exhibits and instruments referred to herein) (a) constitutes the entire agreement and supersedes all prior agreements, and understandings and communications, both written and oral, among the parties with respect to the subject matter hereof, and (b) is not intended to confer upon any person other than the parties hereto any rights or remedies hereunder. Section 5.6Governing Law.This Agreement shall be governed and construed in accordance with the laws of the State of New York without regard to any applicable principles of conflicts of law. Section 5.7Assignment.Neither this Agreement nor any of the rights, interests or obligations hereunder shall be assigned by any of the parties hereto (whether by operation of law or otherwise) without the prior written consent of the other party. Section 5.8Severability.If any term or other provision of this Agreement is invalid, illegal or incapable of being enforced by reason of any rule of law or public policy, all other conditions and provisions of this Agreement shall nevertheless remain in full force and effect so long as the economic or legal substance of the transactions contemplated hereby is not affected in any adverse manner to either party. Section 5.9Appraisal Rights.Holders of TriCord Hurricane Products common stock are entitled to dissenters’ rights of appraisal under the Florida Business Corporation Act.Pursuant to Section 607.1302 of the Florida Business Corporation Act, a TriCord Hurricane Products shareholder who does not wish to accept the shares of TriCord Hurricane Holdings, Inc. to be received pursuant to the terms of this Share Exchange Agreement may dissent from the Share Exchange and elect to receive the fair value of his or her shares immediately prior to the completion of the Share Exchange.Such fair value is exclusive of any appreciation or depreciation in anticipation of the Share Exchange, unless such exclusion would be inequitable to TriCord Hurricane Products and its remaining shareholders. Section 5.9.1Exercise of Appraisal Rights.In order to exercise appraisal rights, a dissenting shareholder of TriCord Hurricane Products must strictly comply with the statutory procedures of Sections 607.1301 through 607.1333 of the Florida Business Corporation Act, which are summarized below.A copy of the full text of those Sections is included as Schedule B to this Agreement.Shareholders of TriCord Hurricane Products are urged to read Schedule B is its entirety and to condult with their legal advisers.Each shareholder of TriCord Hurricane Products who desires to assert his or her appraisal right sis cautioned that failure on his or her part to adhere strictly to the requirements of Florida law in any regard will cause a forfeiture of any appraisal rights. The following summary of Florida law is qualified in its entirety by reference to the full text of the applicable provisions of the Florida Business Corporation Act included as Annex B in this proxy statement/prospectus. A dissenting shareholder, who desires to exercise his or her appraisal rights, must file with TriCord Hurricane Products, prior to the taking of the vote on the Share Exchange, a written notice of intent to demand payment for his or her shares if the Share Exchange is effectuated. A vote against the Share Exchange will not alone be deemed to be the written notice of intent to demand payment and will not be deemed to satisfy the notice requirements under the Florida Business Corporation Act. A dissenting shareholder need not vote against the Share Exchange, but cannot vote, or allow any nominee who holds such shares for the dissenting shareholder to vote, any of his TriCord Hurricane Products shares for the Share Exchange. A vote for the Share Exchange will constitute a waiver of the shareholder’s appraisal rights. Such written notification should be delivered either in person or by mail (certified mail, return receipt requested, being the recommended form of transmittal) to: TriCord
